Ross, J., concurring.
In Staude v. Election Commissioners, 61 Cal. 320, after quoting that portion of section 6 of article 11 of the constitution which declares that “cities and towns heretofore or hereafter organized, and all charters thereof framed or adopted by authority of this constitution, shall be subject to and controlled by general laws,” we said: “The framers of the instrument meant something when they inserted this language in it, *476and we are not at liberty to hold that they did not mean what they said. Giving, as they did, to all cities and towns, and cities and counties, the right to organize under a general act of incorporation, which the legislature was directed to pass, or to continue their existence under their existing charters, as they might elect, they nevertheless said that whichever course should be pursued, such cities and towns, and cities and counties, should be subject to and controlled by general laws,— such general laws as shall be passed by the legislature, other than those for the ‘ incorporation, organization, and classification’ of cities and towns.. The constitution has provided, in effect, that the city and county of San Francisco shall not be compelled to surrender its present charter for one it does not want; and further, that its charter shall not be changed by special legislation, directly nor indirectly, under the guise of laws relating to cities, or cities and counties, containing a population of more than one hundred thousand inhabitants. At the same time, recognizing the fact that the city and county of San Francisco remains a subdivision of the state, the constitution has said in effect that it, as well as all other cities and towns heretofore or hereafter organized,' shall be subject to and controlled by such general laws as the legislature shall enact, other than those for the incorporation, organization, and classification, in proportion to population, of cities and towns. We do not perceive the danger suggested by counsel for respondents, of the Consolidation Act being ‘ eaten away’ by such legislation. It cannot, as already observed, be supplanted by a general act of incorporation without the will of the people expressed at the polls, nor can it be affected by special legislation; and it is not probable that such general laws as the legislature may enact in conflict with its provisions will seriously affect it. But be that as it may, the constitution has expressly declared that it shall be subject to and controlled by such laws.’’
*477The courts have no more power to take from than they have to add to the provisions of the constitution. As has been seen, that instrument in express terms declares that “ cities or towns heretofore or hereafter organized .... shall be subject to and controlled by general laws.” No one will deny that San Francisco is one of such cities. The provision, therefore, is that San Francisco, as well as all other cities and towns of the state “shall be subject to and controlled by general laws.” In the face of this plain language, how can it be held that San Francisco is not subject to and controlled by general laws? To so hold would, it seems to me, be to violate the plain and unambiguous language of the organic act. Nor have the courts the power to impose a limitation by saying that such cities and towns shall only be subject to and controlled by some certain class or classes of general laws. The constitution has imposed no such limitation, and by that we must be governed. The “general laws” spoken of in the concluding clause of section 6 of article 11 do not mean the' general laws the legislature is commanded to pass for the incorporation, organization, and classification, in proportion to population, of cities and towns, or amendments thereto, because it is by the constitution left optional with cities and towns in existence when the constitution was adopted to become organized under such general acts of incorporation or not, as they should elect. But this is the only limitation upon the provision that such cities and towns shall be subject to and controlled by general laws that I can find any warrant for in the constitution.
It is unnecessary here to speak of the further provision contained in section 8 of article 11, giving to any city containing a population of more than one hundred thousand inhabitants authority to frame a charter for its own government, consistent with and subject to the constitution and laws of the state, by causing a board of fifteen freeholders to be selected to prepare and propose a charter, etc.
*478If I am correct in my interpretation of the provisions of the constitution upon the subject, it follows that the Vrooman act of 1885 is not an act for the “incorporation, organization, and classification” of cities and towns, and is a “ general” law, it applies to the city and county of San Francisco as well as to every other municipality of the state. A simple reading of the act in question will show clearly that it is not a general law “for the incorporation, organization, and classification, in proportion to population, of cities and towns,” which the legislature is, by section 6 of article 11 of the constitution, commanded to pass. It does not purport to provide for the incorporation, organization, and classification, in proportion to population, of cities and towns. But it does provide for the doing of work upon the streets, lanes, alleys, courts, places, and sidewalks, and for the construction of sewers within all the municipalities of the state. It is therefore a general law. A more general one upon the subject could not be framed, and if the constitution means what' it says when it declares that “cities or towns, heretofore or hereafter organized, and all charters thereof framed or adopted by authority of this constitution, shall be subject to and controlled by general laws,” I am unable to see why this act does not apply to the city and county of San Francisco as well as to all other municipalities of the state. In my opinion, it does do so. I agree with Mr. Justice Myrick that the constitutional amendment of 1884, removing the inhibition contained in the nineteenth section of article 11 of that instrument, as adopted in 1879, was properly adopted. It was so held by a majority of this court in the recent case entitled People v. Strother, 67 Cal. 624.
For the reasons here given, I concur in the judgment.